DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and applicant’s remarks filed on 07/07/2022 have been fully considered, and these remarks, in combination with the amendment filed therein have overcome the submitted prior art. The closet prior art of record, Janakiraman et al. (US 2016/0087892 A1) individually or in any reasonable combination fails to fairly show or suggest claimed underlined features of each independent claim 1, 14 and 20 as described below:
Regarding claim 1, A method comprising: determining, by a computing device, whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and each entry in the first table comprises a layer 2 address of the layer 2 addresses and first next hop information associated with the layer 2 address, or a layer 3 address of the layer 3 addresses and second next hop information associated with the layer 3 address; when the utilization of the first table does not meet the threshold, storing, by the computing device, a layer 3 address associated with an incoming packet received by the computing device in the first table; and when the utilization of the first table meets the threshold, storing, by the computing device, the layer 3 address associated with the incoming packet in a second table, wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, a second type of lookup is done by the computing device in the second table to determine the next hop information for the received packet, and the first table and the second table are included in the computing device.
Regarding claim 14, A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device, cause the computing device to be operable for: determining whether the utilization of a first table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the first table, and each entry in the first table comprises a layer 2 address of the layer 2 addresses and first next hop information associated with the layer 2 address, or a layer 3 address of the layer 3 addresses and second next hop information associated with the layer 3 address; when the utilization of the first table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the computing device in the first table; and when the utilization of the first table meets the threshold, storing the layer 3 address associated with the incoming packet in a second table, wherein: a first type of lookup is done by the computing device in the first table to determine next hop information for a received packet, and a second type of lookup is done by the computing device in the second table to determine the next hop information for the received packet, and the first table and the second table are included in the computing device.
Regarding claim 20, An apparatus comprising: an exact match (EM) table; a longest prefix match (LPM) table; one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: determining whether the utilization of the EM table meets a threshold for utilization, wherein: the utilization is based on usage of memory allotted for storage of layer 3 addresses and layer 2 addresses in the EM table, and the EM table is configured to concurrently store layer 2 addresses and layer 3 addresses; when the utilization of the EM table does not meet the threshold, storing a layer 3 address associated with an incoming packet received by the apparatus in the EM table; and when the utilization of the EM table meets the threshold, storing the layer 3 address associated with the incoming packet in the LPM table, wherein: a first type of lookup is done by the apparatus in the EM table to determine next hop information for a received packet, and a second type of lookup is done by the apparatus in the LPM table to determine the next hop information for the received packet.
Therefore, the independent claims 1, 14, together with their respective dependent claims, and independent claim 20 are allowed for the reason given above. 
Claims 2-13, 21-22 and 15-17 are allowed since they depend on claims 1 and 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janakiraman et al. (US 2016/0087892 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/11/2022
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473